DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-7, 10 and 12-15 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US 2017/0236746 A1).
Regarding claim 1, Yu teaches in figure 1-25 and related text e.g. an electronic device including a semiconductor memory (100; Fig.25; Para. 0040), the semiconductor memory comprising: first conductive patterns extending in a first direction (146 extending in the first direction; x direction; Para.0067); second conductive patterns (246 Fig.25; Para.067) extending in a second direction that intersects the first direction (Y- direction); a first gap-fill layer (132; Para. 0056) between the first conductive patterns (146); a second gap-fill layer (232; Para. 0143) between the second conductive patterns (246); a first trench (55 formed in the first trench; Fig.24 and 25; Para.0093) passing through the second gap-fill layer (246) and exposing sidewalls of the first conductive patterns that face the first direction (side walls of 146 in the first direction exposed); a third gap-fill layer (62; Para. 0142) formed in the first trench (55); and a first protective layer (50) formed in the first trench (55) and interposed between the first conductive patterns (146) and the third gap-fill layer (76). 
Regarding claim 2, Yu teaches in figure 1-25 and related text e.g. the first conductive patterns (146) and the third gap-fill layer (62) are separated from each other by the first protective layer (50).
Regarding claims 5 and 6, Yu teaches in figures 1-25 and related text e.g. a first liner layers formed on sidewalls of the first conductive patterns that face the second direction (50 can have a blocking dielectric layer formed on the outside; Para.0142), wherein the first protective layer is formed on the sidewalls of the first conductive patterns that face the first direction (50 is formed on the sidewalls of the first conductive pattern 146).
Regarding claim 7, Yu teaches in figures 1-25 and related text e.g. a second trench (79; Fig.25; Para.0095) passing through the second gap-fill layer (232) and exposing sidewalls of the second conductive patterns that face the second direction (246 in the second direction); a fourth gap-fill layer (76; Fig.25) formed in the second trench (79); and a second protective layer (74) formed in the second trench and interposed between the second conductive patterns (246) and the fourth gap-fill layer (76).
Regarding claim 10, Yu teaches in figures 1-25 and related text e.g. a memory cells located at intersections of the first conductive patterns and the second conductive patterns (55 is a memory cell; Fig.25).
Regarding claim 12, Yu teaches in figures 1-25 and related text e.g. an electronic device including a semiconductor memory, the semiconductor memory comprising (100; Fig.25): first conductive patterns (96,98; Fig.25) extending in a first direction (first direction; x-direction), wherein each of the first conductive patterns has first etched surfaces that face in the first direction (bottom surface of 96-98; Fig.25); second conductive patterns (146; Fig.25) extending in a second direction (y-direction) that intersects the first direction (x-direction), wherein each of the second conductive patterns has second etched surfaces that face in the second direction (146 has surface etched in the second direction): memory cells located at intersections of the first conductive patterns and the second conductive patterns (memory cell located between 146 and 96-98; Fig.25): a first gap-fill layer (90; Fig.25) between the first conductive patterns (96-98; Fig.25); a second gap-fill layer (132; Fig.25; Para. 0056) between the second conductive patterns (146): first trenches passing through the second gap-fill layer (trench passed between 132; Fig.25) and exposing the first etched surfaces of each of the first conductive patterns (bottom surface of 98 exposed; Fig.25): third gap-fill layers formed in the first trenches (62; Fig.25): and first protective layers (50; Fig.25; blocking dielectric layer) formed in the first trenches and interposed between the first conductive patterns (146) and the third gap-fill layers (62). 
Regarding claim 13, Yu teaches in figures 1-25 and related text e.g. second trenches (79; Fig.25) passing through the second gap-fill layer (132) and exposing the second etched surfaces of each of the second conductive patterns (exposed surface of 146; Fig.25); fourth gap-fill layers (76) formed in the second trenches (79): and second protective layers (74) formed in the second trenches (79) and interposed between the second conductive patterns (146) and the fourth gap-fill layers (76).
Regarding claim 14, Yu teaches in figures 1-25 and related text e.g. a first liner layers (63) formed on sidewalls of each of the first conductive patterns that face in the second direction (formed on the 98 in the second direction).

Regarding claim 15, Yu teaches in figures 1-25 and related text e.g. a second liner layer formed on sidewalls of each of the second conductive patterns that face (tunneling layer of 50 can be treated as second conductive pattern; Fig.25).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2017/0236746 A1) in view of Rabkin et al. (US 2016/0358933 A1). 
Regarding claim 3, Yu teaches third gap-fill layer includes an oxide (62; oxide; Para. 0142).
Yu does not teach the first conductive patterns include a tungsten layer and the first protective layer includes a nitride.  
However, Rabkin teaches the first conductive patterns include a tungsten layer (Para. 0051) and the first protective layer includes a nitride (Para.0057).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, the first conductive patterns include a tungsten layer and the first protective layer includes a nitride in the device of Yu as taught by Rabkin since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice MPEP § 2144.07.
  Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2017/0236746 A1) in view of Sharon et al. (2017/0123662 A1). 
Regarding claim 11, Yu does not explicitly teach the memory layer can be a resistive memory layer. 
However, Sharon teaches the memory layer can be resistive memory layer (Para. 0016). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to have the memory layer be resistive layer in the device of Yu as taught by Sharon since it is very well known in the art to from a resistive, a NAND or PCM memory based on design. 
Allowable Subject Matter
Claims 4, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mounir S Amer whose telephone number is (571)270-3683. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mounir S Amer/Primary Examiner, Art Unit 2894